In view of the stipulation that the testimony of the witness Frankel be considered the testimony of the corporate plaintiff, we deem the disputed document properly in evidence as an admission, especially in the absence of an objection specifically directed to its authentication. That being so, plaintiff’s argument here, insofar as addressed to the evidentiai-y basis of the charge, must fail; and the propriety of the charge is not otherwise challenged. Judgment unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.